This evidence was all given to the jury, subject to the charge of   (436) the court, and the court directed the jury that neither the receipt nor evidence of settlement amounted to a payment, who found accordingly; and upon motion for a new trial, the same is transmitted by order of this Court to the Supreme Court.
This may be a hard case, but sitting in a court of law, the plaintiff must prevail. We cannot look into the equitable claim of persons who are or are not parties, but must dispose of each case as the rules of law direct. Whether, therefore, the plaintiff has parted with the beneficial interest in the bond on which suit is brought so as to *Page 328 
enable such assignee in equity to discharge it, must be referred to the rules of a court of equity. According to the rules of law, the right of action still remains in him, and as such must be respected. He having done no act which in law has passed his interest, nor which in law has defeated such right of action, there is nothing by which a court of law can restrain him. The idea of defendant's paying in good faith to one he supposedauthorized to receive is entirely excluded, from the circumstances of his taking a bond of indemnity. And to him, therefore, he acted with his eyes open, and during the pendency of the present action.
Wherefore, we are all of opinion that the rule for a new trial be discharged.
NOTE. — See Jones v. Blackledge, ante, 342.
Cited: Waugh v. Miller, 33 N.C. 236.